Citation Nr: 0503454	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  01-06 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than August 25, 
1995, for the grant of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney at 
Law


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty for more than 13 years, 
with his last period of service being from January 1979 to 
May 1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Phoenix, Arizona, in which the RO granted TDIU 
effective August 20, 1996.  In a November 1999 rating 
decision, the RO assigned an effective date of August 20, 
1995, for the grant of TDIU.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In September 1998, VA received a timely notice of 
disagreement with regard to the April 1998 rating decision 
assigning an effective date of August 20, 1996, for the grant 
of a TDIU.  Although the RO assigned an effective date of 
August 20, 1995, for the grant of TDIU in the November 1999 
rating decision, that effective date is not a complete grant 
of the benefit sought on appeal.  AB v. Brown, 6 Vet. App. 35 
(1993).  A statement of the case on the claim of earlier 
effective date for TDIU has not been issued.  The decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Manlincon v. West, 12 Vet. App. 238 (1999) 
indicates that remand is required when an notice of 
disagreement has been received and an statement of the case 
has not been issued.

Accordingly, the case is REMANDED for the following action:

The AMC should issue the veteran a 
statement of the case on the issue of an 
effective date earlier than August 20, 
1995, for the grant of a TDIU.

If upon completion of the above action the decision remains 
adverse to the veteran, the case should be returned, if 
necessary, after compliance with requisite appellate 
procedures.  By this remand, the Board intimates no opinion 
as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


